Title: Orders, 26 December 1755
From: Washington, George
To: 



Farnham.
Winchester, December 26th 1755.

It is Colonel Washingtons Orders, that the Recruiting Officers who arrived in town yesterday do give in a Return immediately of the number of men they have recruited since the 4th instant. They are to be drawn up to-morrow at ten o’clock to be reviewed, and have the Articles of War read to them. A Court of Enquiry to sit immediately to examine whether William Mitcalfe, recruited by Ensign Smith, is duly enlisted. Major Lewis, President. Each Officer to give in a Return of the number of Recruits he brought to town, to the Commissary, who is to deliver to them three days provision. The Commissary to engage a Smith immediately to make six pair of hand-cuffs.
Robert Eldridge, who was confined for insulting Ensign Thompson, is ordered to be released; having made suitable acknowledgments, and received a proper Reprimand for his misbehaviour.
